     Case 8:18-cv-02049-JLS-KES Document 1 Filed 11/16/18 Page 1 of 8 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   Tom E. Wheeler (SBN 308789)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4   21550 Oxnard St., Suite 780
 5   Woodland Hills, CA 91367
     Phone: 323-306-4234
 6
     Fax: 866-633-0228
 7   tfriedman@ toddflaw.com
 8   abacon@ toddflaw.com
     mgeorge@toddflaw.com
 9   twheeler@toddflaw.com
10   Attorneys for Plaintiff
11                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
12
                                              ) Case No.
13   KENT HARRIS, individually and on )
14   behalf of all others similarly situated, ) CLASS ACTION
                                              )
15   Plaintiff,                               ) COMPLAINT FOR VIOLATIONS
16                                            ) OF:
            vs.                               )
17                                                 1. NEGLIGENT VIOLATIONS
                                              )
                                                         OF THE TELEPHONE
18   FREEPORT VENTURES, LLC d/b/a )                      CONSUMER PROTECTION
19   VALIANT AUTO LLC d/b/a                   )          ACT [47 U.S.C. §227(b)]
     AUTOMOTIVE SERVICES CENTER, )                 2.    WILLFUL VIOLATIONS
20                                                       OF THE TELEPHONE
     and DOES 1 through 10, inclusive, and )             CONSUMER PROTECTION
21   each of them,                            )          ACT [47 U.S.C. §227(b)]
                                              )
22
     Defendant.                               ) DEMAND FOR JURY TRIAL
23                                            )
24
                                              )

25
           Plaintiff KENT HARRIS (“Plaintiff”), individually and on behalf of all
26
     others similarly situated, alleges the following upon information and belief based
27
     upon personal knowledge:
28



                                CLASS ACTION COMPLAINT
                                            -1-
     Case 8:18-cv-02049-JLS-KES Document 1 Filed 11/16/18 Page 2 of 8 Page ID #:2




 1                               NATURE OF THE CASE
 2         1.     Plaintiff brings this action individually and on behalf of all others
 3   similarly situated seeking damages and any other available legal or equitable
 4   remedies resulting from the illegal actions of FREEPORT VENTURES, LLC d/b/a
 5   VALIANT       AUTO      LLC    d/b/a   AUTOMOTIVE          SERVICES       CENTER
 6   (“Defendant”) in negligently, knowingly, and/or willfully contacting Plaintiff on
 7   Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
 8   Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations, thereby invading
 9   Plaintiff’s privacy.
10                             JURISDICTION & VENUE
11         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
12   a resident of Texas, seeks relief on behalf of a Class, which will result in at least
13   one class member belonging to a different state than that of Defendant, a California
14   company. Plaintiff also seeks up to $1,500.00 in damages for each call in violation
15   of the TCPA, which, when aggregated among a proposed class in the thousands,
16   exceeds the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both
17   diversity jurisdiction and the damages threshold under the Class Action Fairness
18   Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
19         3.     Venue is proper in the United States District Court for the Central
20   District of California pursuant to 28 U.S.C. § 1391(b) and because Defendant does
21   business within the State of California, and has locations in Orange County.
22                                       PARTIES
23         4.     Plaintiff, KENT HARRIS (“Plaintiff”), is a natural person residing in
24   Katy, Texas and is a “person” as defined by 47 U.S.C. § 153 (39).
25         5.     Defendant, FREEPORT VENTURES, LLC d/b/a VALIANT AUTO
26   LLC d/b/a AUTOMOTIVE SERVICES CENTER (“Defendant”) is an auto
27   warranty services company, and is a “person” as defined by 47 U.S.C. § 153 (39).
28         6.     The above named Defendants, and their subsidiaries and agents, are


                                CLASS ACTION COMPLAINT
                                              -2-
     Case 8:18-cv-02049-JLS-KES Document 1 Filed 11/16/18 Page 3 of 8 Page ID #:3




 1   collectively referred to as “Defendants.” The true names and capacities of the
 2   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 3   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 4   names. Each of the Defendants designated herein as a DOE is legally responsible
 5   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 6   Complaint to reflect the true names and capacities of the DOE Defendants when
 7   such identities become known.
 8         7.     Plaintiff is informed and believes that at all relevant times, each and
 9   every Defendant was acting as an agent and/or employee of each of the other
10   Defendants and was acting within the course and scope of said agency and/or
11   employment with the full knowledge and consent of each of the other Defendants.
12   Plaintiff is informed and believes that each of the acts and/or omissions complained
13   of herein was made known to, and ratified by, each of the other Defendants.
14                              FACTUAL ALLEGATIONS
15         8.     Beginning in or around January 2018, Defendant contacted Plaintiff
16   on Plaintiff’s cellular telephone number ending in -1967, in an attempt to solicit
17   Plaintiff to purchase Defendant’s services.
18         9.     Defendant used an “automatic telephone dialing system” as defined
19   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
20         10.    Defendant contacted or attempted to contact Plaintiff from telephone
21   numbers including, but not limited to (832) 241-8827 confirmed to be Defendant’s
22   number.
23         11.    Defendant’s calls constituted calls that were not for emergency
24   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
25         12.    During all relevant times, Defendant did not possess Plaintiff’s “prior
26   express consent” to receive calls using an automatic telephone dialing system or an
27   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
28   227(b)(1)(A).


                                 CLASS ACTION COMPLAINT
                                               -3-
     Case 8:18-cv-02049-JLS-KES Document 1 Filed 11/16/18 Page 4 of 8 Page ID #:4




 1         13.    Plaintiff is not a customer of Defendant’s services and has never
 2   provided any personal information, including her cellular telephone number, to
 3   Defendant for any purpose whatsoever. Accordingly, Defendant never received
 4   Plaintiff’s “prior express consent” to receive calls using an automatic telephone
 5   dialing system or an artificial or prerecorded voice on his cellular telephone
 6   pursuant to 47 U.S.C. § 227(b)(1)(A).
 7                                CLASS ALLEGATIONS
 8         14.    Plaintiff brings this action individually and on behalf of all others
 9   similarly situated, as a member of the proposed class (“The Class”).
10         15.    The class concerning the ATDS claim for no prior express consent is
11   defined as follows:
12
                  All persons within the United States who received any
13                solicitation/telemarketing   telephone   calls    from
14                Defendant to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
15
                  system or an artificial or prerecorded voice and such
16                person had not previously consented to receiving such
17
                  calls within the four years prior to the filing of this
                  Complaint
18
19         16.    Plaintiff represents, and is a member of, The Class, consisting of all
20   persons within the United States who received any solicitation/telemarketing
21   telephone calls from Defendant to said person’s cellular telephone made through
22   the use of any automatic telephone dialing system or an artificial or prerecorded
23   voice and such person had not previously not provided their cellular telephone
24   number to Defendant within the four years prior to the filing of this Complaint.
25         17.    Defendant, its employees and agents are excluded from The Class.
26   Plaintiff does not know the number of members in The Class, but believes the Class
27   members number in the thousands, if not more. Thus, this matter should be
28   certified as a Class Action to assist in the expeditious litigation of the matter.


                                 CLASS ACTION COMPLAINT
                                               -4-
     Case 8:18-cv-02049-JLS-KES Document 1 Filed 11/16/18 Page 5 of 8 Page ID #:5




 1         18.    The Class is so numerous that the individual joinder of all of its
 2   members is impractical. While the exact number and identities of The Class
 3   members are unknown to Plaintiff at this time and can only be ascertained through
 4   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 5   The Class includes thousands of members.         Plaintiff alleges that The Class
 6   members may be ascertained by the records maintained by Defendant.
 7         19.    Plaintiff and members of The Class were harmed by the acts of
 8   Defendants in at least the following ways: Defendant illegally contacted Plaintiff
 9   and The Class members via their cellular telephones thereby causing Plaintiff and
10   The Class members to incur certain charges or reduced telephone time for which
11   Plaintiff and The Class members had previously paid by having to retrieve or
12   administer messages left by Defendant during those illegal calls, and invading the
13   privacy of said Plaintiff and The Class members.
14         20.    Common questions of fact and law exist as to all members of The
15   Class which predominate over any questions affecting only individual members of
16   The Class. These common legal and factual questions, which do not vary between
17   Class members, and which may be determined without reference to the individual
18   circumstances of any The Class members, include, but are not limited to, the
19   following:
20                a.    Whether, within the four years prior to the filing of this
21                      Complaint, Defendant made any telemarketing/solicitation call
22                      (other than a call made for emergency purposes or made with
23                      the prior express consent of the called party) to a Class member
24                      using any automatic telephone dialing system or any artificial
25                      or prerecorded voice to any telephone number assigned to a
26                      cellular telephone service;
27                b.    Whether Plaintiff and The Class members were damaged
28                      thereby, and the extent of damages for such violation; and


                               CLASS ACTION COMPLAINT
                                             -5-
     Case 8:18-cv-02049-JLS-KES Document 1 Filed 11/16/18 Page 6 of 8 Page ID #:6




 1                c.     Whether Defendant should be enjoined from engaging in such
 2                       conduct in the future.
 3         21.    As a person that received numerous telemarketing/solicitation calls
 4   from Defendant using an automatic telephone dialing system or an artificial or
 5   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
 6   claims that are typical of The Class.
 7         22.    Plaintiff will fairly and adequately protect the interests of the members
 8   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
 9   class actions.
10         23.    A class action is superior to other available methods of fair and
11   efficient adjudication of this controversy, since individual litigation of the claims
12   of all Class members is impracticable. Even if every Class member could afford
13   individual litigation, the court system could not. It would be unduly burdensome
14   to the courts in which individual litigation of numerous issues would proceed.
15   Individualized litigation would also present the potential for varying, inconsistent,
16   or contradictory judgments and would magnify the delay and expense to all parties
17   and to the court system resulting from multiple trials of the same complex factual
18   issues. By contrast, the conduct of this action as a class action presents fewer
19   management difficulties, conserves the resources of the parties and of the court
20   system, and protects the rights of each Class member.
21         24.    The prosecution of separate actions by individual Class members
22   would create a risk of adjudications with respect to them that would, as a practical
23   matter, be dispositive of the interests of the other Class members not parties to such
24   adjudications or that would substantially impair or impede the ability of such non-
25   party Class members to protect their interests.
26         25.    Defendant has acted or refused to act in respects generally applicable
27   to The Class, thereby making appropriate final and injunctive relief with regard to
28   the members of the Class as a whole.


                                 CLASS ACTION COMPLAINT
                                              -6-
     Case 8:18-cv-02049-JLS-KES Document 1 Filed 11/16/18 Page 7 of 8 Page ID #:7




 1                           FIRST CAUSE OF ACTION
            Negligent Violations of the Telephone Consumer Protection Act
 2                                 47 U.S.C. §227(b).
 3         26.    Plaintiff repeats and incorporates by reference into this cause of action
 4   the allegations set forth above at Paragraphs 1-25.
 5         27.    The foregoing acts and omissions of Defendant constitute numerous
 6   and multiple negligent violations of the TCPA, including but not limited to each
 7   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
 8   47 U.S.C. § 227 (b)(1)(A).
 9         28.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
10   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
11   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
12         29.    Plaintiff and the Class members are also entitled to and seek injunctive
13   relief prohibiting such conduct in the future.
14                            SECOND CAUSE OF ACTION
      Knowing and/or Willful Violations of the Telephone Consumer Protection
15
                                             Act
16                                   47 U.S.C. §227(b)
17         30.    Plaintiff repeats and incorporates by reference into this cause of action
18   the allegations set forth above at Paragraphs 1-25.
19         31.    The foregoing acts and omissions of Defendant constitute numerous
20   and multiple knowing and/or willful violations of the TCPA, including but not
21   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
22   and in particular 47 U.S.C. § 227 (b)(1)(A).
23         32.    As a result of Defendant’s knowing and/or willful violations of 47
24   U.S.C. § 227(b), Plaintiff and the Class members are entitled an award of $1,500.00
25   in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
26   227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
27         33.    Plaintiff and the Class members are also entitled to and seek injunctive
28   relief prohibiting such conduct in the future.


                                  CLASS ACTION COMPLAINT
                                              -7-
     Case 8:18-cv-02049-JLS-KES Document 1 Filed 11/16/18 Page 8 of 8 Page ID #:8




 1                                PRAYER FOR RELIEF
 2   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 3                       FIRST CAUSE OF ACTION
        Negligent Violations of the Telephone Consumer Protection Act
 4                             47 U.S.C. §227(b)
 5                As a result of Defendant’s negligent violations of 47 U.S.C.
 6                §227(b)(1), Plaintiff and the ATDS Class members are entitled to and
 7                request $500 in statutory damages, for each and every violation,
 8                pursuant to 47 U.S.C. 227(b)(3)(B).
 9            Any and all other relief that the Court deems just and proper.
10                       SECOND CAUSE OF ACTION
      Knowing and/or Willful Violations of the Telephone Consumer Protection
11
                                          Act
12                                47 U.S.C. §227(b)
13                As a result of Defendant’s willful and/or knowing violations of 47
14                U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
15                entitled to and request treble damages, as provided by statute, up to
16                $1,500, for each and every violation, pursuant to 47 U.S.C.
17                §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
18                Any and all other relief that the Court deems just and proper.
19         34.    Pursuant to the Seventh Amendment to the Constitution of the United
20   States of America, Plaintiff is entitled to, and demands, a trial by jury.
21
           Respectfully Submitted this 16th Day of November, 2018.
22
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
23
24                                     By: /s/ Todd M. Friedman
                                           Todd M. Friedman
25                                         Law Offices of Todd M. Friedman
26                                         Attorney for Plaintiff
27
28



                                 CLASS ACTION COMPLAINT
                                               -8-
